October 19, 1962


Mr. Frank Lake                    Opinion No. WW-1451
Secretary of State
Austin, Texas                     Re:   Nominations by the
                                        Constitution Party
Dear Sir:                               of Texas
          You request our opinion on three questions which
relate to whether you should certify as candidates for the
general election in November, 1962, the nominees for cer-
tain State and District offices certified to you by the
Constitution Party of Texas.
            Your questions are:

               "1.   Are the provisions of Section 1 of
                     Article 13.&'a, Vernon's Texas
                     Election Code, applicable to the
                     Constitution Party of Texas?

               "2.   a) May nominations for district
                     offices be made by the Constitu-
                     tion Party of Texas at a State
                     Convention?
                     b) If such question is answered in
                     the negative, then in your opinion
                     which of the offices shown on the
                     attached list are district offices?

               “3.   May such party nominate at its State
                     Convention a person for any office
                     other than the specific office set
                     forth in the application which such
                     person requested that his name be
                     placed before the Convention?"
            You have furnished a photostatlc copy of:
               1.    A Certificate of Nomination dated
                     May 28, 1962, signed and sworn to
                     by the Chairman and Secretary of
Mr. Frank Lake, Page 2 (Opinion No. WW-1451)


                  the Constitution Party State Execu-
                  tive Committee.

             2.   A letter addressed to you dated
                  June 23, 1962, from the State Chair-
                  man of the Constitution Party and
                  which is signed and sworn to by him.
          This letter apparently was meant to supplement the
original Certificate of Nomination hereinabove mentioned.
          You inform us that the Constitution Party did not
have a nominee for Governor in the last preceding general
election.
          We answer your questions in their numerical order.
          All Articles referred to are those of Vernon's Texas
Election Code.

                            1.
          Our answer to your first question is that Article
13.47a, Sec. 1, does apply to all of the nominees certified
to you.
          The Constitution Party did not name a nominee for
Governor in the last preceding general election. Therefore,
it is classified as a kind of party designated b and con-
trolled by Art. 13.46 and not by either Art. 13.$ 5 or Art.
13.02.  The Constitution Party chose to nominate all of
its officers by convention, as authorized by Art. 13.46.
Art. 13.47a, Sec. 1, applies to nominations by any party
of the class named In Art. 13.46 when that party nominates
for state and district offices by convention.
          The revision and recodification of the election laws
in 1951 (Acts 52nd Leg., 1951, Ch. 492, p. 1097) by Sec. 223,
which is codified by Vernon as Art. 13.46 of the Texas Elec-
tion Code, created a new class of political parties. This
article reads:
             "The State Committee of political
             parties which are not required by
             law to make nominations by a pri-
             mary election shall meet at some
             place in the State to be designated
             by the chairman thereof on the
             second Monday in February and
Mr. Frank Lake, Page 3 (Opinion No. WW-1451)


             shall decide, and by resolution declare,
             whether they will nominate State, dis-
             trict and county officers by convention
             or primary elections, and shall certify
             their decision to the Secretary of
             State."
The only parties required by law to make nominations by a
primary election are those described in Art. 13.02, which
are those which cast 200,000 votes or more for governor at
the last general election.
          Art. 13.47a, Sec. 1, reads as follows:
                "Sec. 1. No person shall be nomi-~
             nated by any state, district, or county
             convention held ursuant to Articles
             222, 223 and 224T of this Code unless
             he has filed with the chairman of the
             appropriate executive committee an
             application requesting that his name
             be placed before the convention as a
             candidate for nomination. The appli-
             cation shall conform to the require-
             ments of Article 190 of this Code
             (Article 13.12, Election Code, Ver-
             non's Texas Civil Statutes), and
             shall be filed in the same manner
             and within the time prescribed by
             that Article, except that it shall
             request that the candidate's name
             be placed before the convention
             instead of requesting that his name
             be placed on the general primary
             ballot."
This Article expressly overns political parties of the.class
covered by Article 13.4f when such parties shall nominate by
convention.

                           2.
          Subdivision a) of your second question asks whether
nominations for district offices may be made by the Consti-
tution Party at a State Convention. Our answer is "NC-".



lArtlcles 13.45, 13.46 and 13.47   of Vernon's Texas Election Code.
Mr. Frank Lake, Page 4 (Opinion No. WW-1451)


           Articles 13.47, 13.47a and 13.12 all control nomi-
nations for district offices by political parties governed by
Art. 13.46 when such parties nominate by convention. These
articles require that nominations for district offices by
such parties be made at district and not state conventions.
          Art. 13.47 requires that,
             "Nominations for district offices made
             by such parties shall be made by conven-
             tions held on the Saturday preceding the
             last Tuesday in May . . .' (under-
             scoring added).
We have already held in this opinion that the Constitution
Party at this time is governed by Art. 13.46.  We further
hold that the phrase "such parties" in Art. 13.47 refers to
parties governed by Art. 13.46.  Art. 13.47a expressly states
that any person nominated by any state, district, or county
convention held pursuant to Art. 13.46 and 13.47 is subject
to its provisions and also to the requirements of Art. 13.12.
Art. 13.12 expressly requires that requests of persons desiring
nomination,
             II . . shall be filed with the State
             chairman in the case of state-wide
             races, with the district chairman in
             the case of districts consisting of
             more than one (1) county, and with
             the county chairman in case of county
             and precinct officers; . . .'
Subdivision 3 of Art. 13.12 authorizes such requests as to
district offices consisting of more than one county to be
filed with the chairman of each county composing the dis-
trict when there is no chairman of the district executive
committee. Art. 13.48 requires that,
             "All nominations so made by a State or
             district convention shall be certified
             by the chairman of the State or dis-
             trict committee of such party . . .'
These articles considered together make clear the Legislative
intent that nominations for district offices by the Constitu-
tion Party in 1962 must have been made at a district and not
a state convention. Love v. Miller, 316 S.W.2d 269 (Civ.
APP. 1958).
Mr. Frank Lake, Page 5 (Qpin~ionNo. WW-1451)



                           3.

          In answer to Subdivision b) of your second question
which asks which of the offices shown on the Certificate of
Nomination are district officers:
          The classification "state office" Includes Governor,
Lt. Governor, Railroad Commissioner, Comptroller of Public
Accounts, State Treasurer, Commissioner of General Land
Office, and Commissioner of Agriculture. Also the office
of Congressman-at-Large is a state office in that it also
is filled by the choice of voters of the entire State.
          District offices are those filled by the voters of
a district, as opposed to State, county and precinct offices.
The office of Congressman we hold to be a "district office"
even though two of the congressional districts under con-
sideration, Districts 8 and 22, are each composed of a part
only of Harris County. Art. 197a, Vernon's Civil Statutes.
The geographical area from which Congressmen are electzd is
designated by this Article as "Congressional Districts .
We hold that the office of State Senator and State Repre-
sentatives are "district offices". Art. 193 and 195, V.C.S.
Little v. Sta@, 75 Tex. 616, 12 S.W. 965 (1890); Bounds v.
McCallum, 122:,Tex. 1.16, 52 S.W.2d 1047 (1932); Hamilton v.
Monroe, 287 S#.W. 304 (Civ. App. 1926, error dism. w.o.j.,
287s,w.  306) ; Love v. Miller, supra.


                           4.

          We answer your third question, "No'. Section 1 of
Art. 13.47a (supra) prohibits nomination by the Constitution
Party of any person for any office other than the office for
which he made application. Though neither Art. 13.47a nor
Art. 13.12 states expressly that the person filing the appli-
cation must specify the particular office for which he applies,
yet Art. 13.12 necessarily implies that a particular office be
designated. The application under Art. 13.47a must conform
to the requirements of Art. 13.12.
          The following authorities are relevant to your con-
sideration of facts not shown on the face of the Certificate
of Nomination and other instruments furnished to you. Weatherly
v:,         153 Tex. 481, 271 S.W.2d 938 (1954); and Opinions
of the Attorney General Nos. V-1529        ) WW-1359 (1962)
(next to last paragraph!, and WW-943
          On October 1 we gave to you our oral answers to the
foregoing questions. Upon your request, we have restated
                                                      -   .




Mr. Frank Lake, Page 6 (Opinion No. WW-1451)


those answers with our reasons in support of them in this
written opinion.

                         SUMMARY

          1. The Constitution Party at this time is
          one of the class of political parties con-
          trolled by Art. 13.46.
          2. Nominations by this party at this time
          when made by convention are subject to the
          provisions of Art. 13.47a.

          3.  Nominations by this Party for district
          offices may be made at a district and not
          a state convention.
          4.  The following are "state offices" within
          contemplation of Art. 13.47a: Governor, Lt.
          Governor, Railroad Commissioner, Comptroller
          of Public Accounts, State Treasurer, Com-
          missioner of General Land Office, Commis-
          sioner of Agriculture, and Congressman-at-
          Large.
              The following are "district offices"
          under the terms of this Article: Con-
          gressman, State Senator and State Repre-
          sentative.

          5.  At its state and district conventions
          this party could not nominate any person
          for any office other than the office for
          which that person had made application
          pursuant to Art. 13.47a.
                              Very truly yours,
                              WILL WILSON
                              Attorney General of Texas


                              By:
                                    Assistant Attorney General

WEA:pw
Mr. Frank Lake, Page 7 (Opinion No. WW-1451)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Iola Wilcox
Gordon Zuber

REVIEWED FOR THE ATTORNEY GENERAL:
By: Leonard Passmore